DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 11/8/2021. Claims 1-17 and 19-20 are currently pending. The cancelation of claim 18 is acknowledged. Claim 13 has been amended.

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the primary reason for allowance is the inclusion of the steps of making fours measurements in combination with the operation of a tool being based on the four measurements. Regarding claim 6, the primary reason for allowance is the inclusion of the combination of steps of measuring a first, second, and a third distance and scoring, folding, and folding based on the respective first, second, and third distance. Regarding claim 13, the primary reason for allowance are the specific four measuring steps in combination with providing those measurements to a case erection system. The prior art does not anticipate the claimed subject .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
11/12/2021